2021 WI 51

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP447-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Heather Jan VanBeek,
                                 Defendant-Appellant.

                          ON CERTIFICATION FROM THE COURT OF APPEALS

OPINION FILED:         June 4, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         February 23, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Sheboygan
   JUDGE:              Kent R. Hoffman

JUSTICES:
ROGGENSACK, J., delivered the majority opinion of the Court with
respect to ¶¶22-35 and ¶¶46-65, in which ANN WALSH BRADLEY,
DALLET, and KAROFSKY, JJ., joined, and an opinion with respect
to ¶¶1-21, ¶¶36-45, and ¶66. DALLET, J., filed a concurring
opinion, in which ANN WALSH BRADLEY and KAROFSKY, JJ., joined.
ZIEGLER, C.J., filed a dissenting opinion, in which REBECCA
GRASSL BRADLEY and HAGEDORN, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For the defendant-appellant, there were briefs filed by Jay
Pucek,       assistant   state   public    defender.   There   was    an   oral
argument by Jay Pucek.


       For the plaintiff-respondent, there was a brief filed by
Scott E. Rosenow, assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Scott E. Rosenow.
                                                                   2021 WI 51


                                                             NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.2019AP447-CR
(L.C. No.   2017CF720)

STATE OF WISCONSIN                    :               IN SUPREME COURT

State of Wisconsin,

             Plaintiff-Respondent,
                                                                FILED
      v.                                                    JUN 4, 2021

Heather Jan VanBeek,                                          Sheila T. Reiff
                                                           Clerk of Supreme Court

             Defendant-Appellant.


ROGGENSACK, J., delivered the majority opinion of the Court with
respect to ¶¶22-35 and ¶¶46-65, in which ANN WALSH BRADLEY,
DALLET, and KAROFSKY, JJ., joined, and an opinion with respect
to ¶¶1-21, ¶¶36-45, and ¶66.     DALLET, J., filed a concurring
opinion, in which ANN WALSH BRADLEY and KAROFSKY, JJ., joined.
ZIEGLER, C.J., filed a dissenting opinion, in which REBECCA
GRASSL BRADLEY and HAGEDORN, JJ., joined.




      APPEAL from a judgment and an order of the Circuit Court

for Sheboygan County.     Reversed and cause remanded.



      ¶1     PATIENCE DRAKE ROGGENSACK, J.      This case is before us

on certification from the court of appeals1 pursuant to Wis.

Stat. § (Rule) 809.61 (2019-20).2     The court of appeals certified

      1State v. VanBeek, No. 2019AP447-CR, certification (Wis.
Ct. App. Aug. 12, 2020).
      2   All subsequent references to the Wisconsin Statutes are to
                                                         (continued)
                                                                         No.     2019AP447-CR



the following question:             "whether a consensual encounter becomes

an unconstitutional seizure under the Fourth Amendment when an

officer requests and takes an individual's driver's license to

the        officer's       squad     car       without       reasonable         suspicion."

Accordingly, we review the Circuit Court of Sheboygan County's3

judgment      of    conviction      of     Heather     VanBeek     for    possession       of

methamphetamine and drug paraphernalia.                         VanBeek's conviction

arose from a search of her vehicle that she contends violated

her right to be free from unreasonable searches and seizures

under the Fourth Amendment to the United States Constitution.

       ¶2      On the certified question, we conclude that the answer

depends       on     the    totality       of       circumstances        surrounding       an

encounter.          Further, while VanBeek was not seized when Officer

Oetzel took her driver's license to run a records check, VanBeek

was seized when Oetzel returned to her vehicle, withheld her

driver's license and continued to question her and her passenger

in order to hold her until a drug-sniff dog, i.e., the K9 unit,

that he had requested arrived.                      Finally, we conclude that the
seizure       was    unlawful       because,         based    on    the        totality    of

circumstances,         Oetzel      did   not    have     reasonable       suspicion       that

VanBeek was engaged in criminal activity at the time he seized

her.        Accordingly, we reverse the circuit court's judgment of




the 2019-20 version unless otherwise indicated.
       3   The Honorable Kent Hoffman of Sheboygan County presided.


                                                2
                                                                         No.     2019AP447-CR



conviction and remand with instruction to grant VanBeek's motion

to suppress.

                                  I.    BACKGROUND

                             A.   Factual Background

      ¶3     On    the    night   of    November         12,     2017,     the     City    of

Sheboygan Police Department received an anonymous call that a

truck,     with     two     occupants,           had     been    sitting         near     the

intersection of 6th Street and Superior Avenue in Sheboygan for

approximately an hour.            The caller also stated that a person

approached the truck with a backpack and left later without it.

The caller provided no description of the truck.

      ¶4     Sheboygan Police Officer Sung Oetzel responded to the

call.      When    he     arrived,     Oetzel      saw    only    one     truck     in    the

location that had been identified.                     However, to be sure it was

the truck to which the caller referred, he quickly drove around

the   area   and    confirmed        there       was   only     one   truck       with    two

occupants nearby.          Oetzel parked his squad car behind the truck

and activated his squad car's spotlight.4
      ¶5     VanBeek and her passenger,                  Branden Sitzberger,              were

sitting in VanBeek's truck when Oetzel approached.                             Oetzel made

contact with VanBeek, saying that "someone called in, suspicious

that two people were just sitting here."5                     VanBeek responded that


      4He did not activate his squad car's red and blue emergency
lights.
      5The entire interaction between                     VanBeek     and      Oetzel     was
recorded on Oetzel's body camera.


                                             3
                                                                   No.   2019AP447-CR



she    was    "waiting    for     [Sitzberger]         to    walk."      Sitzberger

similarly stated that VanBeek had just picked him up.                          Oetzel

informed VanBeek that the caller said VanBeek had been sitting

there for an hour, which VanBeek denied.                    Sitzberger said it had

been "about ten minutes."          Oetzel responded by saying "it was an

anonymous caller, you know how people exaggerate sometimes.                         I

don't know."       VanBeek answered affirmatively when Oetzel asked

if Sitzberger was her boyfriend and if she was "just waiting";

Oetzel responded "sounds legit."                During his initial encounter

with VanBeek, Oetzel did not ask about a backpack or a third

person that the caller had mentioned.                   There is nothing in the

record to show whether such a person had been present.

       ¶6     Oetzel   then     asked   VanBeek       and   Sitzberger   for    their

information "for his report, so [he] [could] just get out of

[here]."       Sitzberger asked if Oetzel was going to just write

down the information.            Oetzel told Sitzberger he wanted their

"IDs" so he could "compare faces."                  While VanBeek and Sitzberger

were giving their driver's licenses to Oetzel, Oetzel asked what
they   were    doing     that    night,       and    Sitzberger    responded     that

VanBeek had just picked him up and they were going back to

Cascade.      Oetzel took possession of their driver's licenses and

said "Okay.      I'll be right back, okay."                 VanBeek and Sitzberger

replied "alright."

       ¶7     Before returning to his squad car, Oetzel spoke to

another officer who had arrived on scene.                    Oetzel told the other

officer that VanBeek said she was "waiting for her boyfriend"
and "[he] [didn't] think it [was] anything suspicious."                     When he
                                          4
                                                              No.     2019AP447-CR



ran a records check on VanBeek and Sitzberger, Oetzel discovered

that neither person had outstanding warrants.              However, Oetzel

learned that VanBeek had overdosed in February of that year and

that    Sitzberger    was    on   supervision.     Based      on     these     two

additional facts, Oetzel called for the K9 unit.                    Oetzel then

exited his squad car and once again spoke to the other officer

who was on scene.          As he returned to VanBeek's vehicle, Oetzel

asked the other officer if he "had enough to just hold them

until [the K9 unit] [got] [there]."

       ¶8   After    he     returned   to   VanBeek's      vehicle,          while

retaining possession of their driver's licenses, Oetzel asked

VanBeek and Sitzberger numerous questions, some of which he had

already asked and they had answered.          For example, Oetzel asked

VanBeek to confirm that she lived in Cascade, to repeat her

address, to confirm her date of birth, and to provide a phone

number.      As Oetzel questioned her, VanBeek asked whether her

"license    was    bad."      Oetzel   answered   no,   and     she     answered

Oetzel's questions.         After questioning VanBeek, Oetzel moved on
to Sitzberger, asking him to confirm his address and for a phone

number.     Sitzberger also complied.

       ¶9   While    retaining     their    driver's    licenses,         Oetzel

continued his questioning, saying "Heather, you were saying that

you were picking him up.          I thought you [Sitzberger] said you

live here."       Sitzberger denied saying that he lived in the area

and that he was at a friend's house.               Oetzel asked, "which

friend?" and Sitzberger responded with the name "Jake" who he
said lived "a couple blocks down."           Oetzel asked whether Jake
                                       5
                                                                     No.    2019AP447-CR



lived    on    Superior,        and    Sitzberger     responded       affirmatively,

though he seemed unsure whether Jake lived at 7th or 8th street.

Sitzberger said that he thought VanBeek was outside but did not

see her, so he called her and walked around trying to find her.

       ¶10    Oetzel     then    asked    Sitzberger     more     questions      about

Jake, including where exactly on Superior Jake lived, for Jake's

full name, and for Jake's phone number.                  Oetzel told Sitzberger

that he "just want[ed] to verify [Sitzberger's] story" because

Sitzberger was on supervision.                 He "wanted to confirm that there

[was] a Jake there so that [Sitzberger] wasn't lying to [him]."

Sitzberger offered to call Jake, but Oetzel told Sitzberger that

he would rather "have the phone number and [he] can call [Jake]

himself."      After taking Jake's phone number down, Oetzel asked

Sitzberger if Sitzberger had been drinking.                          Sitzberger said

that he had not.         Oetzel said that he asked because Sitzberger's

face was "a little red" and Sitzberger replied saying he "just

got done walking" and that it was hot in the truck.                        Oetzel then

returned to questioning Sitzberger about Jake.
       ¶11    This time, the questions included how Sitzberger knew

Jake    and   how   long    he   had     known    him.   Sitzberger         responded,

telling Oetzel that he met Jake through a friend and that he had

known Jake for about five or six months.                 After taking down that

information, Oetzel circled back to his original questions and

asked VanBeek and Sitzberger               how long they had been sitting

there.       VanBeek said that up to that point she had been there

for    "probably    an     hour."        She     clarified    that    before    Oetzel
arrived she was there for half an hour.                      Oetzel exclaimed that
                                           6
                                                                             No.   2019AP447-CR



an hour is "a long time" and asked if she had been sitting there

alone      for    awhile,       which   VanBeek       responded        to     affirmatively.

Shortly      thereafter,         the    K9     unit    arrived,        and     Oetzel      asked

VanBeek and Sitzberger to exit the truck.

       ¶12       After VanBeek and Sitzberger got out of the truck, the

K9 unit conducted a sweep of the truck and the dog alerted,

indicating there were drugs present.                    Oetzel and another officer

searched the truck and discovered one gram of methamphetamine

and    a   pipe,        for   which     they    arrested        VanBeek.           The    entire

incident lasted approximately 25 minutes.

                                B.     Procedural History

       ¶13       The State charged VanBeek with one count of Possession

of Methamphetamine, contrary to Wis. Stat. § 961.41(3g)(g), and

one count of Possession of Drug Paraphernalia, contrary to Wis.

Stat.        § 961.573(1).              VanBeek        moved       to         suppress       the

methamphetamine and drug pipe found during the search.

       ¶14       In   her     suppression       motion,    VanBeek           contended      that

Oetzel's initial contact with her was unlawful, and, even if it
were    not,      the    stop    was    extended      beyond      its       initial      mission

without       reasonable         suspicion      that      she     or    Sitzberger         were

committing, had committed or were about to commit a crime.                                   She

argued that Oetzel's extended questioning while retaining her

driver's license violated her right to be free from unreasonable

searches and seizures as guaranteed by both the Fourth Amendment

to the United States Constitution and Article I, Section 11 of

the Wisconsin Constitution.


                                                7
                                                                               No.     2019AP447-CR



       ¶15       The    circuit        court       held      two    hearings     on     VanBeek's

motion to suppress where the court heard testimony from Oetzel.

On direct examination, Oetzel testified that he was dispatched

to    the    intersection          based       on       an    anonymous       call,     but    "the

description of the vehicle was not provided by the anonymous

caller so [he] went further south" to see if any other vehicles

were sitting idle with two occupants.

       ¶16       Oetzel confirmed that he did not know why Sitzberger

was on supervision and that he "didn't ask dispatch."                                   On cross-

examination,           Oetzel    gave     conflicting           testimony       on    whether     he

mentioned the anonymous caller's information regarding a third

person      or    a    backpack        during      the       initial       encounter.      First,

Oetzel said that he "[couldn't] recall" whether he mentioned the

backpack.         A few moments later, he stated that "[he] told them

why   [he]       was    there     with       the     suspicious        complaint       about    two

individuals           being   inside      a     vehicle,        a    truck,     and    that     [an]

unknown person approached them with a backpack."                                      The bodycam

footage confirms that Oetzel did not mention the backpack at any
point during the interaction.                      And Oetzel further confirmed this

on re-cross examination.

       ¶17       Oetzel also confirmed that he did not have reasonable

suspicion at the time that he took VanBeek's and Sitzberger's

driver's         licenses       back    to     his      squad       car.      Finally,        Oetzel

confirmed that VanBeek had not committed any traffic violations

and that he did not see or smell any indications of drug use.

       ¶18       In analyzing VanBeek's motion to suppress, the circuit
court noted that it was required to "judg[e] the reasonableness
                                                    8
                                                                             No.   2019AP447-CR



of a stop and search [and] . . . to look at the totality of

circumstances of the situation."                        The circuit court concluded

that       "the       initial        contact     with     [VanBeek's]          vehicle        was

reasonable and that . . . the entire contact with the defendant

and    the      passenger       was     reasonable        under    a    totality       of     the

circumstances."6             This led the circuit court to conclude that the

K9 search was also reasonable.                       Accordingly, the circuit court

denied VanBeek's motion to suppress.

       ¶19      VanBeek       pled     no      contest,     and    the       circuit        court

subsequently entered a judgment of conviction.                           VanBeek appealed

to the court of appeals, where she argued that "Oetzel's demand

for    and      retention       of    [her]    driver's     license      transformed          his

contact with her into a seizure."                        VanBeek contended that "no

reasonable person would feel free to leave and go about his or

her    business        once     a    police     officer    takes       and    retains       their

driver's license."              Accordingly, VanBeek contended that she was

seized when Oetzel took her and Sitzberger's driver's licenses

back       to   his    squad    car.        VanBeek      further       asserted     that      the
seizure         was    not    justified        by    reasonable        suspicion       or    the

       The circuit court concluded that the initial approach
       6

"probably" was justified under the community caretaker doctrine.
VanBeek's trial counsel asked for clarification on this point,
and the court stated that "[i]f you look at the standards it
clearly is a seizure, you know, because he approaches the
vehicle, and I think it was a bona fide community caretaker
activity as the state laid out[.]"     The court also found that
the initial contact was "a valid investigative stop . . . under
the community caretaker [doctrine]."         The court further
concluded that the secondary contact was valid under both the
community caretaker doctrine and based on reasonable suspicion.


                                                 9
                                                                            No.       2019AP447-CR



community      caretaker       doctrine           and    that,     even    if        the    initial

interaction was valid, the extension of the stop to wait for the

K9 unit was not.

    ¶20        The State countered, arguing that "Oetzel first seized

VanBeek when he asked her to exit her truck right before the dog

sniff occurred."           The State disagreed with VanBeek's position

that she was seized when Oetzel took her driver's license back

to his squad car.              The State argued that per our holding in

State v. Floyd, 2017 WI 78, 377 Wis. 2d 394, 898 N.W.2d 560,

Oetzel's retention of VanBeek's license was not a seizure and

rather,     "[Oetzel]         did     not    attempt          to   restrict          [VanBeek's]

movement       until"    he    asked        her    to     step     out    of     her       vehicle.

Alternatively, the State argued that the earliest Oetzel seized

VanBeek was during his second interaction.                          In either event, the

State maintained that Oetzel had reasonable suspicion for the

seizure.

    ¶21        After reviewing Fourth Amendment jurisprudence as it

relates to VanBeek's contentions, the court of appeals certified
an issue to us in regard to Oetzel taking VanBeek's driver's

license to his squad car without reasonable suspicion.                                          The

court     of    appeals       reasoned        that        "[t]his        case     presents       an

important issue that arises when officers investigate citizen

complaints       that    are        not,    as        yet,    supported         by    reasonable

suspicion to believe crime is afoot."                         The court of appeals also

sought    further       clarification         on        the   following        statement       from

Floyd:    "If an officer withholds a person's documents, there is
good reason to believe that the person was not 'free to leave'
                                                 10
                                                                      No.    2019AP447-CR



at that time."           Id., ¶31.         We accepted the court of appeals'

certification.7

                                    II.    DISCUSSION

                              A.    Standard of Review

       ¶22     Whether    evidence        should    have    been   suppressed        is   a

question of constitutional fact.                   State v. Coffee, 2020 WI 53,

¶19, 391 Wis. 2d 831, 943 N.W.2d 845.                       We "employ a two-step

inquiry" to make that determination.                    Id.     First, we uphold a

circuit       court's    findings     of     historic       fact   unless     they    are

clearly erroneous.            Id.,    ¶20.         Second, we independently           and

objectively examine the facts known to the officer at the time

of the alleged seizure, applying constitutional principles to

them.       Id.     "The burden is on the State to prove that the search

was constitutionally permissible because police did not obtain a

warrant prior to searching the vehicle."                    Id., ¶21 (citing State

v. Johnston, 184 Wis. 2d 794, 806, 518 N.W.2d 759 (1994)).

                         B.   Fourth Amendment Principles

       ¶23     The Fourth Amendment to the United States Constitution
protects       people    against     unreasonable          searches    and    seizures.

U.S.       Const.    amend.   IV.     The    Wisconsin        Constitution     contains

nearly identical protections, Wis. Const. art. I, § 11, which we

have interpreted consistent with its federal counterpart.                         State


       "When we accept certification from the court of appeals,
       7

we acquire jurisdiction of the entire appeal."   State v. Denk,
2008 WI 130, ¶29, 315 Wis. 2d 5, 758 N.W.2d 775.    Accordingly,
"[w]e . . . consider all issues raised before the court of
appeals." Id.


                                            11
                                                                                No.    2019AP447-CR



v. Kramer, 2009 WI 14, ¶18, 315 Wis. 2d 414, 759 N.W.2d 598.                                      In

this case, we are focused on the meaning of "seizures" within

the Fourth Amendment.

       ¶24    Although          courts       regularly       talk    about       "searches      and

seizures" as though they were an inseparable tandem, they are

constitutionally and analytically distinct principles.                                   State v.

Arias, 2008 WI 84, ¶25, 311 Wis. 2d 358, 752 N.W.2d 748.                                          "A

seizure differs from a search, as it 'deprives the individual of

dominion over his or her person or property.'"                                        Id. (citing

Horton v. California, 496 U.S. 128, 133 (1990)).

       ¶25    When a seizure is claimed to have occurred, we first

determine     when       it     began    and     whether       it    was    constitutionally

permissible        at    its     inception.           Arias,        311    Wis. 2d      358,     ¶30

(citing Terry v. Ohio, 392 U.S. 1, 19-20 (1968)).                                        We then

determine      whether           the         officer's        continued          actions        were

"reasonably         related        in        scope    to      the    circumstances          which

justified the interference in the first place."                                       Arias, 311

Wis. 2d 358, ¶30 (citing Terry, 392 U.S. at 20).
       ¶26    Not       every    police-citizen             interaction         implicates       the

Fourth Amendment.               See Terry, 392 U.S. at 19 n.16; see also

State v. Griffith, 2000 WI 72, ¶39, 263 Wis. 2d 48, 613 N.W.2d

72.     Law    enforcement          officers          may    approach       citizens       on    the

street,      put    questions           to    them,     and    ask        for    identification

without implicating the Fourth Amendment "as long as the police

do not convey a message that compliance with their request is

required."         Florida v. Bostick, 501 U.S. 429, 434 (1991); see
also   INS    v.        Delgado,        466    U.S.     210,    216        (1984)      ("[P]olice
                                                 12
                                                                        No.    2019AP447-CR



questioning,          by    itself,   is   unlikely    to       result    in    a    Fourth

Amendment violation.              While most citizens will respond to a

police request, the fact that people do so, and do so without

being told they are free not to respond, hardly eliminates the

consensual nature of the response.").                      Absent law enforcement

conduct      that      indicates      required     compliance,       these      types     of

interactions          are   consensual     encounters       and    generally         do   not

receive Fourth Amendment scrutiny.                 Bostick, 501 U.S. at 434.

       ¶27    However, a police-citizen interaction can rise to the

level of a temporary, investigative detention, commonly referred

to as a Terry stop.              Terry, 392 U.S. at 30.                 To pass Fourth

Amendment scrutiny, Terry stops must be supported by reasonable

suspicion.        Id.; see Wis. Stat. § 968.24 (codifying the standard

for Terry stops).

       ¶28    An officer has reasonable suspicion "when, at the time

of the stop, he or she possesses specific and articulable facts

which would warrant a reasonable belief that criminal activity

[is or] was afoot."             State v. Waldner, 206 Wis. 2d 51, 55, 556
N.W.2d 681 (1996) (citing State v. Chambers, 55 Wis. 2d 289,

294, 198 N.W.2d 377 (1972)).               Finally, arrests are seizures and

must be supported by probable cause.                  Hayes v. Florida, 470 U.S.

811, 815-16 (1985).             Here, we determine whether the consensual

interaction between VanBeek and Oetzel shifted at some point in

time    from      a    consensual      encounter      to    a     seizure      for    which

reasonable suspicion was required.

       ¶29    A       seizure    occurs      if,     under        the     totality        of
circumstances, the "police conduct would have communicated to a
                                           13
                                                                          No.        2019AP447-CR



reasonable person that the person was not free to decline the

officers'       request    or        otherwise        terminate          the        encounter."

Bostick, 501 U.S. at 439.                Stated otherwise, a seizure occurs

"when    the    officer,       by    means     of    physical       force       or        show   of

authority, has in some way restrained the liberty of a citizen."

United      States   v.    Mendenhall,              446    U.S.     544,        552       (1980).

"Determining       whether      a     seizure        has     occurred          is     a     highly

fact-bound inquiry."           United States v. Tyler, 512 F.3d 405, 410

(7th Cir. 2008).

      ¶30      We determine whether a person would have felt free to

leave or otherwise terminate the encounter based on an objective

view of the specific facts presented.                      That analysis employs the

"innocent       reasonable           person,        rather        than     the            specific

defendant."        County of Grant v. Vogt, 2014 WI 76, ¶30, 356

Wis. 2d 343, 850 N.W.2d 253.              "If a reasonable person would have

felt free to leave but the person at issue nonetheless remained

in   police      presence,          perhaps    because        of    a      desire          to     be

cooperative, there is no seizure."                    State v. Young, 2006 WI 98,
¶37, 294 Wis. 2d 1, 717 N.W.2d 729.

                          C.    The Certified Question

      ¶31      The court of appeals certified the question of whether

an   officer     taking    a    citizen's          driver's    license         back        to    the

officer's squad car necessarily constitutes a seizure.                                      As we

explain below, we conclude that such law enforcement officer

conduct could amount to a seizure.                    However, rather than create

a bright-line rule that such conduct is always a seizure or is


                                              14
                                                                              No.    2019AP447-CR



never    a    seizure,        we       continue      to     analyze      whether     a   seizure

occurred based on the totality of circumstances presented.

      ¶32         "In the ordinary course, a police officer is free to

ask a person for identification without implicating the Fourth

Amendment."          Hiibel v. Sixth Jud. Dist. Ct. of Nev., 542 U.S.

177, 185 (2004); see also Mendenhall, 446 U.S. at 555 ("[The

agents] requested, but did not demand to see the respondent's

identification and ticket.                     Such conduct without more, did not

amount       to    an    intrusion        upon       any    constitutionally          protected

interest.").            Further, an officer approaching a parked car and

questioning          the     individual         or    individuals         within     does     not

necessarily amount to a seizure.                          See, e.g., Vogt, 356 Wis. 2d

343, ¶41 (concluding that an officer parking behind a vehicle,

approaching and knocking on the window to question the occupant

did   not     amount        to     a    seizure);          see   also     United     States    v.

Jefferson, 906 F.2d 346, 349 (8th Cir. 1990) (collecting cases).

      ¶33         However,    what      may    begin       as    a    valid   and    consensual

encounter can rise to the level of a seizure, and an officer's
retention of an individual's driver's license is an important

factor that courts consider.                     For example, in Florida v. Royer,

narcotics agents approached Royer in the concourse of an airport

and asked to see his ticket and his identification.                                  Florida v.

Royer,       460     U.S.        491,    494      (1983).             Royer   explained       the

discrepancy between the name on his ticket and the name on his

identification.              Id.         The     officers,           rather   than    returning

Royer's identification and airline ticket, informed Royer that
they were narcotics officers and "asked Royer to accompany them
                                                 15
                                                                      No.     2019AP447-CR



to a room" away from the concourse.                      Id.     The officers also

retrieved     Royer's       luggage     without     Royer's       consent.               Royer

unlocked one suitcase, which an officer opened "without seeking

further assent from Royer," and the officers broke open the

other suitcase after Royer said "go ahead."                           Id.          Each bag

contained narcotics, and Royer was arrested.                    Id.

      ¶34    The       Court    analyzed    these        circumstances             and     the

plurality    concluded         that    "[w]hat    had    begun    as     a    consensual

inquiry in a public place had escalated into an investigatory

procedure    in    a    police    interrogation         room,    where       the    police,

unsatisfied with previous explanations, sought to confirm their

suspicions."       Id. at 503.         The Court reasoned that because Royer

was   in    the    police      interrogation      room,     "[t]he       officers         had

Royer's ticket, they had his identification, and they had seized

his luggage[,]" the interaction lost its consensual nature.                                Id.

In providing additional clarity, the Court stated that, had the

officers     "return[ed]         his   ticket     and    driver's        license,         and

inform[ed] him that he was free to go if he so desired, the
officers may have           obviated any claim that the encounter was

anything but a consensual matter from start to finish."                              Id. at

504 (emphasis added).

      ¶35    A number of federal circuits have reasoned that the

prolonged retention of an individual's driver's license was an

important factor in determining whether a seizure occurred.                                For

example, the Seventh Circuit included an officer's retention of




                                           16
                                                         No.    2019AP447-CR



a   driver's license       in its non-exhaustive list of factors to

consider.8   Tyler, 512 F.3d at 410 (listing relevant factors in

the totality of circumstances analysis including "whether the

person was deprived of identification or other documents without

which he could not leave"); see also United States v. Weaver,

282 F.3d 302, 311 (4th Cir. 2002) (noting that "the retention of

a person's identification is an important factor in determining

whether a 'seizure' within the meaning of the Fourth Amendment

occurred" but declining to adopt a bright-line rule); Jefferson,

906   F.2d   at     349    ("We   have . . . noted    that     in   certain

circumstances a consensual encounter may become a seizure if the

officer   retains    the    individual's   driver's   license.");    United

States v. Chan-Jimenez, 125 F.3d 1324, 1326 (9th Cir. 1997)

("When a law enforcement official retains control of a person's

identification papers, such as vehicle registration documents or

a license, longer than necessary to ascertain that everything is

in order, and initiates further inquiry while holding on to the


      8The Seventh Circuit likened Tyler to the court's
jurisprudence surrounding "airport and train station stops."
United States v. Tyler, 512 F.3d 405, 410 (7th Cir. 2008). The
court concluded there was a meaningful distinction in the
expediency   with   which  officers  asked   for,   examined   and
ultimately returned an individual's driver's license.          Id.
("Where   the   officers  told   the  defendant   he   was   under
investigation for carrying drugs or retained possession of his
identification, travel documents, and/or luggage, we held there
was a seizure. . . .      Where the officers only generally
identified themselves as narcotics investigators and immediately
returned the defendant's identification and travel documents, we
held the initial consensual encounter did not ripen into a
seizure.") (internal citations omitted).


                                     17
                                                                              No.     2019AP447-CR



needed    papers,     a     reasonable       person        would     not       feel      free     to

depart."); United States v. Waksal, 709 F.2d 653, 660 (11th Cir.

1983) ("We fail to see how appellant could have felt free to

walk away from police officers when they still possessed the

documents necessary for him to continue his journey.").

      ¶36    We     conclude       that     an        officer's         retention           of     an

individual's       driver's       license        is   a    significant             but   not     the

dispositive fact.           Our conclusion is consistent with Wisconsin

Fourth Amendment precedent.                In State v. Luebeck, the court of

appeals analyzed an encounter during which an initially valid

stop ripened into an unlawful seizure.                          See generally State v.

Luebeck,    2006     WI     App    87,     292    Wis. 2d         748,    715       N.W.2d 639.

There, the officer stopped Luebeck for a lane deviation and a

suspicion that he was driving under the influence.                                       Id., ¶2.

The   officer      obtained       Luebeck's       and      his    passenger's            driver's

licenses     and    ran     warrant       checks.           Id.         The        officer       also

instructed      Luebeck      to    perform        a    field-sobriety               test,    which

Luebeck     passed,       and     the    officer       administered            a    preliminary
breath test; Luebeck was under the legal limit.                                Id., ¶3.           The

officer ultimately "advised Luebeck that he was going to issue

him a warning for the lane deviation and then release him."                                      Id.

      ¶37    While retaining Luebeck's driver's license and having

not   yet    issued       him     the    warning,         the    officer        continued         to

question Luebeck about his passenger's ability to drive in his

place.       Id.,     ¶4.         Before    administering           a    breath          test     on

Luebeck's passenger, the officer asked if Luebeck had anything
illegal on his person or in his car.                        Id.     Luebeck denied each
                                             18
                                                                No.    2019AP447-CR



question and consented when the officer asked to search him and

the car.    Id.    Luebeck had nothing on his person, but the car

search uncovered marijuana.           Id., ¶5.     Luebeck argued that he

was unlawfully seized at the time he gave his consent to search.

Id., ¶6.

    ¶38    The circuit court and court of appeals agreed with

Luebeck.   At the outset, the court of appeals agreed with the

State that the initial traffic stop was valid.                   Id., ¶¶7, 10.

However,   after   examining    the    totality    of    circumstances,        the

court of appeals concluded that a reasonable person in Luebeck's

position   would   not   have    felt      free   to    leave     or    otherwise

terminate the encounter at the time that Luebeck consented to

the search.    Id., ¶15.       The court distinguished Luebeck's case

from two cases on which the State relied and explained:

    Luebeck was detained for over twenty minutes, his
    driver's license was held by the police, no citation
    or warning for lane deviation had yet been issued, he
    passed all of the field sobriety tests and his
    preliminary breath test indicated a blood alcohol
    content below the legal limit, and yet he was being
    questioned about his passenger's ability to drive in
    his place.     In Williams, the officer issued and
    explained the traffic warning, returned Williams'
    identification, shook hands with Williams, and said,
    "[W]e'll let you get on your way then." . . . In
    Gaulrapp, we expressly distinguished the case from
    others that "involved prolonged detention after the
    officers concluded or should have concluded that the
    justification for the initial stop did not warrant
    further detention."
Id. (quoting State v. Williams, 2002 WI 94, ¶¶7-12, 255 Wis. 2d

1, 646 N.W.2d 834 and State v. Gaulrapp, 207 Wis. 2d 600, 608,
558 N.W.2d 696 (Ct. App. 1996)).

                                      19
                                                                                   No.     2019AP447-CR



       ¶39        In        coming    to     its    conclusion,         the       court        examined

numerous          Tenth        Circuit       cases       that    had     concluded             "that     a

motorist's consent to search his or her vehicle is invalid where

a   deputy        does        not    return      documents      relating          to     the    initial

traffic stop prior to asking for consent to search the vehicle."

Luebeck, 292 Wis. 2d 748, ¶16.9                           The court of appeals did not

adopt a bright-line rule to that effect; rather, it concluded

that       "the    fact        that    [a]    person's       driver's        license        or    other

official documents are retained by the officer is a key factor

in assessing whether the person is 'seized.'"                                Id.

       ¶40        We made a similar statement in Floyd; however, Floyd's

language          must       be     interpreted      in    context.          There,        Floyd       was

stopped      because           his    car    registration        had     been       suspended          for

emissions violations.                  Floyd, 377 Wis. 2d 394, ¶2.                       Floyd had no

driver's license with him, but he did identify himself with a

Wisconsin         State        identification         card,      which       he    handed        to    the

officer.          Id., ¶4.            After the officer had drafted the relevant

citations,             he    returned       to     Floyd's      car    and        while     retaining
Floyd's identification card, he asked Floyd to step out of the

car so that he could explain the citations to him.                                       Id., ¶5.       It

was    at    this           point    that    Floyd       alleged      that    his        seizure       was

unlawfully extended.                  Id., ¶14.


       See United States v. Lee, 73 F.3d 1034, 1040 (10th Cir.
       9

1996), overruled on other grounds by United States v. Holt, 264
F.3d 1215, 1226 n.6 (10th Cir. 2001); United States v. Lambert,
46 F.3d 1064, 1068 (10th Cir. 1995); United States v. Walker,
933 F.2d 812, 817 (10th Cir. 1991).


                                                    20
                                                                                 No.    2019AP447-CR



     ¶41          After Floyd had exited the vehicle, the officer asked

if he could search him, to which request the circuit court found

Floyd consented.                 Id., ¶9.           Floyd argued on appeal that his

"consent"         was     not    voluntary.              "Specifically,          he    argued      that

because Deputy Ruffalo had not returned his identification card

prior    to       asking        whether    he   would           consent    to     a    search,     his

response          could    not     be     voluntary         because        he    was    unlawfully

seized."           Id., ¶31.           This argument conflated Floyd's earlier

argument          that     his    seizure       became           unlawful       because       it    was

extended with an implication that consent was not voluntarily

given because the officer had not returned his identification

card.      Id.,          ¶32.      Although         we    reasoned        that    if    an    officer

retains       a    person's        identification               "there    is     good   reason       to

believe the person was not 'free to leave' at that time," id.,

¶31, we concluded that it had no bearing on Floyd's seizure

because his initial seizure was lawful and that seizure was not

unlawfully extended during the explanation of the tickets or the

officer's subsequent request to search him.                               Id., ¶31.
     ¶42          It was statements from Luebeck and Floyd that may have

caused the court of appeals to certify a question to us.                                             We

stand by          statements       made in the contexts presented                            in those

cases.        While the withholding or retention of an individual's

driver's          license        may      be    a        "key     factor,"        important,         or

analytically significant, we decline to set forth a bright-line

rule that any time an officer retains an individual's driver's

license that person is seized.                           Rather, courts should continue


                                                    21
                                                                                  No.     2019AP447-CR



to    analyze      whether       the    individual            is    seized     based          upon   the

totality of circumstances.

       ¶43    The       above    cases       teach       that       police     conduct          is   the

dispositive         factor       in     determining             whether        a        seizure      has

occurred.         As the Supreme Court clearly set out in Bostick, "the

crucial      test       is    whether,        taking         into     account           all    of    the

circumstances           surrounding          the    encounter,          the       police       conduct

would 'have communicated to a reasonable person that he was not

at    liberty      to    ignore       the     police         presence       and    go     about      his

business.'"          Bostick,          501    U.S.      at    437     (quoting          Michigan      v.

Chesternut, 486 U.S. 567, 569 (1988)).

       ¶44    Applying the above principles to this case, based upon

the    totality         of    the     circumstances,               Oetzel     taking          VanBeek's

license back to his squad car did not amount to a seizure.

Oetzel    took      VanBeek's         and     Sitzberger's           licenses           back    to   the

squad car upon his request to do so and with their permissions.

The    video-cam        Oetzel      was      wearing         recorded       that        when    Oetzel

received the licenses that they handed to him, he began to move
away from VanBeek's car.                     He said, "Okay. I'll be right back,

okay?"       VanBeek and Sitzberger both replied "alright."                                          This

appears      to    be     a     continuation            of    what    had     been        a    cordial

interaction among VanBeek, Sitzberger and Oetzel.

       ¶45    A reasonable person in VanBeek's position would have

understood that their "alright" responses permitted Oetzel to

retain her driver's license and that her ability to lawfully

operate her vehicle would be delayed until Oetzel returned to
her car.          Further, Oetzel reasonably relied on their verbal
                                                   22
                                                                    No.       2019AP447-CR



interactions before he returned to his squad car.                         Accordingly,

under the totality of circumstances that bear on the certified

question, VanBeek consented to Oetzel's retention of her license

until he returned from his squad car, and therefore, she was not

seized when he took her driver's license to the squad car and

ran a warrant check.10

                            D.   Other Issues Presented

                                      1.     Seizure

       ¶46    Having re-affirmed that the totality of circumstances

continues      to    be    the   correct      analytical     metric      by    which   to

analyze      claimed      seizures,     we   determine      based   on    that    metric

whether VanBeek was seized at any subsequent point during her

interaction with Oetzel.                We conclude that VanBeek was seized

when    Oetzel      returned     to   her     vehicle,   retained        her    driver's

license, and continued to pose questions to her and Sitzberger

in   order     to   prevent      them      from   leaving    before      the    K9   unit

arrived.       We conclude that a reasonable person in VanBeek's

position would not have felt free to drive away and terminate
the encounter with Oetzel while he retained her driver's license

and continued to question her and Sitzberger.




       Although we determine that in this case there was not a
       10

seizure when Oetzel took their identifications back to his squad
car, nothing in this opinion should be taken as concluding that
an officer running a records check back at the officer's squad
car will never amount to a seizure. Courts are to continue to
analyze the totality of circumstances of each encounter.


                                             23
                                                                  No.     2019AP447-CR



      ¶47   We also conclude that there are no facts from which to

conclude that VanBeek consented to Oetzel's retention of her

driver's license after he returned to her vehicle.                        Rather, a

reasonable person in VanBeek's position would have believed that

Oetzel would return her driver's license as soon as he returned

from his squad car so "he could get out of here."

      ¶48   However,    when     Oetzel        returned,      rather     than    "just

getting out of here" as he originally said, he retained their

driver's    licenses.       He   also     continued      to    question    them    for

nearly eight more minutes, in order to hold them until the K9

unit he had requested arrived.                 Merely because this was not a

traffic stop in the ordinary sense, it does not follow that

Oetzel's    conduct     did      not    turn      the     interaction      into     an

investigative detention.

      ¶49   Oetzel's questioning after his return from his squad

car was repetitive of questions he had already asked and they

had   answered.       VanBeek     was   confused        by    Oetzel's    repetitive

questions and asked him if her "license was bad," indicating
that she had expected to have her license returned and be on her

way back to Cascade.

      ¶50   A   reasonable       person        being    repetitively      questioned

while the officer retained her driver's license would not feel

free to drive away and thereby terminate the encounter.                         It was

Oetzel's    conduct    of   retaining      their       driver's    licenses      while

repeatedly asking questions that she and Sitzberger had already

answered, that coerced VanBeek to remain in Sheboygan.                           Also,
Oetzel's questioning was intended to require them to remain in
                                          24
                                                     No.   2019AP447-CR



Sheboygan so that time would pass and the K9 unit would appear

to sniff for drugs.     Accordingly, VanBeek was seized during the

second round of repetitive questions while Oetzel retained her

driver's license.11

                         2.   Reasonable Suspicion

     ¶51   A seizure runs afoul of the Fourth Amendment if it is

unreasonable, and a temporary detention is unreasonable if under

the totality of circumstances it is not supported by reasonable

suspicion.    Coffee, 391 Wis. 2d 831, ¶2.     As we have concluded

that Oetzel seized VanBeek during their second interaction, we

now determine whether the seizure was supported by reasonable

suspicion.    We conclude that it was not.

     ¶52   Reasonable suspicion, as with other Fourth Amendment

inquiries, is an objective test that examines the totality of

circumstances.     State v. Guzy, 139 Wis. 2d 663, 675, 407 N.W.2d

548 (1987).      An officer has reasonable suspicion if he or she

has "a suspicion grounded in specific, articulable facts and

reasonable inferences from those facts, that the individual has

     11The circuit court concluded, and the State argued, that
this interaction was justified by the community caretaker
doctrine.    We disagree.    An officer exercises a bona fide
community caretaker function generally "when       the officer
discovers a member of the public who is in need of assistance."
State v. Kramer, 2009 WI 14, ¶32, 315 Wis. 2d 414, 759 N.W.2d
598.    As we discussed above, we conclude that Oetzel's
interaction with VanBeek was not to determine whether she or
Sitzberger were in need of assistance but was rather to
investigate the anonymous call that the police department
received.   Accordingly, Oetzel was not performing a bona fide
community caretaker function and the doctrine does not apply
here.


                                  25
                                                                            No.    2019AP447-CR



committed a crime."               Id.        "An inchoate and unparticularized

suspicion or 'hunch' will not suffice."                       Id. (citing Terry, 392

U.S. at 27).

       ¶53   The State offered the following five facts that it

contends     support        the   conclusion         that     Oetzel        had    reasonable

suspicion that VanBeek and Sitzberger had been, or were about to

be, involved in criminal conduct:                     (1) "VanBeek and Sitzberger

were    hanging      around       a     neighborhood         for       at   least       several

minutes"; (2) "Oetzel did not receive a satisfactory explanation

for that behavior"; (3) "the suspicious behavior here occurred

late at night:         Officer Oetzel began speaking to VanBeek and

Sitzberger    around        12:22      a.m.";      (4) "an        anonymous       caller      had

reported     that    two     people         were    sitting       in    a    truck      for   an

hour. . . .         Based    on       his    training       and    experience,          Officer

Oetzel thought that people 'are usually utilizing narcotics' if

they are sitting in a parked vehicle for a long period of time";

and (5) "someone here made brief contact with a vehicle.                                      The

concerned caller told police that someone with a backpack had
come to the truck and then left."                     To be sure, because we have

concluded     that      the       seizure          occurred        during         the    second

interaction, we note that Oetzel also knew that VanBeek had

overdosed earlier in the year and that Sitzberger was on some

sort of supervision.

       ¶54   In   response,        VanBeek         argues    that      there      is    nothing

suspicious about sitting in a car and that the facts derived

from the anonymous call, namely that the car had been in the
location for an hour and that someone approached the vehicle
                                              26
                                                                 No.     2019AP447-CR



with a backpack and then left without it, were insufficient to

support reasonable suspicion of criminal conduct.

      ¶55     We begin with the anonymous call.           "[A]n anonymous tip

alone seldom demonstrates the informant's basis of knowledge or

veracity . . . ."      Alabama v. White, 496 U.S. 325, 329 (1990)

(citing Illinois v. Gates, 462 U.S. 213, 237 (1983)).                           "[A]n

informant's       'veracity,'         'reliability,'       and         'basis       of

knowledge,'" are "highly relevant" to testing the strength of

anonymous     information    within     the    totality    of     circumstances.

State v. Richardson, 156 Wis. 2d 128, 140, 456 N.W.2d 830 (1990)

(cleaned      up).     In    Richardson,        we     concluded       that       "the

corroboration by police of innocent details of an anonymous tip

may   under    the   totality    of    the    circumstances       give     rise    to

reasonable     suspicion    to   make    a    stop."      Id.     at     142.       We

articulated two guiding principles for assessing the weight that

we should place on anonymous calls:

      First, the greater the amount, specificity and
      uniqueness of the detail contained in an anonymous
      tip, the more likely it is that the informant has an
      adequate basis of knowledge.       When attempting to
      define the nature of the verified details of the tip
      necessary, the White Court placed special emphasis on
      the police verification of the caller's predictions of
      the third party/suspect's future actions. White, [496
      U.S. at 332].     The Court referred to this as a
      verification of significant aspects of the tip.     We
      adopt this aspect of verification of the anonymous tip
      which serves to avoid investigative stops based on
      minimal facts that any passerby or resident on the
      street could enunciate.      Second, when significant
      aspects   of  an   anonymous   tip  are  independently
      corroborated by the police, the inference arises that
      the anonymous informant is telling the truth about the
      allegations  of   criminal   activity.     Under  this

                                        27
                                                                     No.   2019AP447-CR


       principle, police who have corroborated significant
       aspects of a tip are allowed the reasonable inference
       under the circumstances that if an informant is
       correct as to these significant aspects, he or she is
       more probably than not correct as to the ultimate fact
       of criminal activity.
Id. at 142-43 (footnote omitted).

       ¶56     We    continue     to   abide     by    these   principles,    but   we

conclude that the dearth of significant facts enunciated by the

anonymous caller in this case substantially lowers the weight

that we place on the call in the totality of circumstances.
Unlike       Richardson,     White     or   Gates,12       wherein   the   respective

tipsters      were    able   to    provide       unique,    useful   and   predictive

information to police prior to police interaction, the caller

here merely told Sheboygan police that a non-descript truck,

occupied by two people, was parked on the street for "an hour"

and that someone had approached the vehicle with a backpack and

then left without it.             Those facts are "minimal facts that any

passerby or resident on the street could enunciate."                       See id. at

142.        The caller did not allege that the persons in the truck

were engaged in criminal activity.                    Accordingly, as we consider

       See State v. Richardson, 156 Wis. 2d 128, 132, 456 N.W.2d
       12

830 (1990) (the tip provided "a detailed description of the
defendant and his immediate future plans"); Alabama v. White,
496 U.S. 325, 327 (1990) (the call "stat[ed] that Vanessa White
would be leaving 235-C Lynwood Terrace Apartments at a
particular time in a brown Plymouth station wagon with the right
taillight lens broken, that she would be going to Dobey's Motel,
and that she would be in possession of about an ounce of cocaine
inside a brown attaché case"); Illinois v. Gates, 462 U.S. 213,
225 (1983) (the tip was a letter that described how the Gates
sold drugs including the specific process the two used to travel
between Florida and Illinois).


                                            28
                                                            No.    2019AP447-CR



a call about a non-descript truck parked on the street with two

occupants, the additional assertion that someone came to the

truck with a backpack and left without it does not weigh heavily

in our analysis.         Apparently, those facts were not significant

to Oetzel because he never asked VanBeek or Sitzberger about a

third person or a backpack.

     ¶57     The call in this case is more analogous to that in

Florida    v.    J.L.,   529    U.S.   266   (2000).      There,    a    person

anonymously called the police to inform them "that a young black

male standing at a particular bus stop and wearing a plaid shirt

was carrying a gun."       Id. at 268.       Officers responded, saw three

men "just hanging out" and one of the individuals at the bus

stop matched the caller's description.              Id.    "Apart from the

tip, the officers had no reason to suspect any of the three of

illegal conduct."         The officers frisked J.L. and uncovered a

firearm.13      Id.

     ¶58     The Court concluded that "[t]he tip . . . lacked the

moderate indicia of reliability present in White and essential
to the Court's decision in that case."             Id. at 271.          Further,

the Court noted "[t]hat the allegation about the gun turned out

to be correct does not suggest that the officers, prior to the

frisks, had a reasonable basis for suspecting J.L. of engaging

in unlawful conduct."          Id.   The Court rejected the petitioner's

     13At the time of his arrest, J.L. was 16 years of age, and
"was charged . . . with carrying a concealed firearm without a
license and possessing a firearm while under the age of 18."
Florida v. J.L., 529 U.S. 266, 269 (2000).


                                       29
                                                                       No.     2019AP447-CR



argument "that the tip was reliable because its description of

the suspect's visible attributes proved accurate."                           Id. at 271.

In rejecting Florida's argument, the Supreme Court held that "a

tip [has to] be reliable in its assertion of illegality, not

just in its tendency to identify a determinate person."                            Id. at

272.

       ¶59    Here,     and     similar    to     J.L.,       Oetzel    was      able    to

corroborate only the identifying factors given by the caller,

e.g., that there was a truck parked at the alleged location that

had two occupants.            The only fact that could have been somewhat

suspicious        was   that    the    caller    said     someone      approached       the

vehicle with a backpack and then left without it.                                However,

Oetzel asked no questions about a third person or a backpack,

and the record does not reflect whether such a person existed.

We agree with the parties that the call, alone, could not have

supported reasonable suspicion.                 We conclude that the call was

useful only to the extent that it may have "help[ed] the police

correctly         identify     the    person    whom    the    tipster       mean[t]     to
accuse."      See id. at 272.

       ¶60    Aside from the call, all that Oetzel knew at the time

of the seizure was that VanBeek overdosed earlier in the year

and that Sitzberger was on supervision.                   Oetzel did not know the

source of drugs that caused VanBeek's overdose, whether from a

physician or from an illegal source.                    There is nothing in the

record       to    connect     her    overdose    in    February        with     criminal

activity in November.


                                           30
                                                                            No.     2019AP447-CR



      ¶61       That Sitzberger was on supervision also provides no

reason to believe that he was involved in criminal activity with

VanBeek.        As the Tenth Circuit explained in United States v.

Sandoval, 29 F.3d 537, 542 (10th Cir. 1994), a prior conviction

for   an    unknown          offense    provides           no    support    for     reasonable

suspicion.        Id.        If this were not the case, those on supervision

subsequent        to     a    conviction       could        be    searched      anywhere     and

anytime that the fact of supervision became known.

      ¶62       Furthermore, Oetzel testified that he neither saw nor

smelled any indication of drug use, and VanBeek's window was

rolled down as she spoke with him.                               Accordingly, we are not

convinced that at the time of the seizure the State met its

burden     of     proving      that    Oetzel        had    reasonable       suspicion       that

criminal activity was afoot.

      ¶63       Two cases from the court of appeals are supportive of

our conclusion.              In State v. Betow, 226 Wis. 2d 90, 95-98, 593

N.W.2d      499      (Ct.     App.     1999),        where       Betow    was     stopped    for

speeding,       the      court    of    appeals        concluded         that     the   officer
prolonged       an     initially       valid    traffic          stop    without    reasonable

suspicion         that        Betow    had      controlled          substances          in   his

possession.          The State argued that reasonable suspicion existed

based on the following facts:                   (1) Betow's wallet had a mushroom

sticker on it, which the State argued denoted drug use; (2) the

stop occurred late at night; (3) Betow seemed nervous; (4) Betow

was returning to Appleton from Madison, a city that the State

argued was associated with ready drug obtainment; and (5) Betow
did not provide the officer with a plausible explanation for his
                                                31
                                                                             No.     2019AP447-CR



purpose in Madison.                  Id.        The court of appeals examined these

facts       as    the    totality          of    circumstances       relative       to   Betow's

seizure and concluded that the officer did not have reasonable

suspicion to prolong the stop.14                        Id. at 98.

       ¶64        In State v. Gammons, 2001 WI App 36, 241 Wis. 2d 296,

625 N.W.2d 623, Gammons was a passenger in a car stopped because

it    did        not    have    a    rear       license     plate.       Id.,      ¶2.       After

questioning            extended      beyond        the    license     plate,       Gammons    was

arrested for possession with intent to deliver cocaine.                                       Id.,

¶1.         He    asserted      that       the    officer's       questions     exceeded      the

permissible            scope    of   the        stop.      Id.     The   court      of   appeals

analyzed the following facts:                      (1) "an out-of-town vehicle in an

area    purportedly            known   for       drug     activity";     (2) "a      night-time

stop"; (3) "and a nervous suspect."                              Id., ¶23.      The court of

appeals held that these facts, taken together, did not form a

sufficient basis for reasonable suspicion.                           Id., ¶25.        The court

held that because the officer did not have reasonable suspicion

of drug activity, "the Fourth Amendment required [the officer]
to terminate the stop and allow Gammons and the other men to

continue about their business."                           Id., ¶24.       As we set forth

       Although Betow and Gammons each dealt with the extension
       14

of a traditional traffic stop, an officer may not extend a
lawful traffic stop "absent the reasonable suspicion ordinarily
demanded to justify detaining an individual."       Rodriguez v.
United States, 575 U.S. 348, 355 (2015). Because the reasonable
suspicion analysis is the same for extensions of stops as it is
for initial stops, see State v. Betow, 226 Wis. 2d 90, 95, 593
N.W.2d 499 (Ct. App. 1999), we apply the principles articulated
in those cases to the reasonable suspicion assessment here.


                                                   32
                                                                     No.   2019AP447-CR



above, the State's proffered foundation for reasonable suspicion

here is considerably weaker than those in Betow and Gammons.

       ¶65    Accordingly, based on the totality of circumstances,

Oetzel did not have reasonable suspicion when he returned to

VanBeek's truck, retained her driver's license and continued to

question her; therefore her seizure was unlawful.

                               III.        CONCLUSION

       ¶66    On   the   certified     question     of   whether       a   driver   is

seized when a police officer takes the driver's identification

to the officer's squad car to run a records check, we conclude

that    the    answer     depends     on     the   totality     of     circumstances

surrounding        the   encounter.        Further,     while   VanBeek      was    not

seized when Officer Oetzel took her driver's license to run a

records check, VanBeek was seized when Oetzel returned to her

vehicle, withheld her driver's license and continued to question

her and her passenger in order to hold her until a drug-sniff

dog, i.e., the K9 unit, that he had requested arrived.                       Finally,

we conclude that, based on the totality of circumstances, Oetzel
did not have reasonable suspicion that VanBeek was engaged in

criminal activity at the time he seized her.                     Accordingly, we

reverse the circuit court's judgment of conviction and remand

with instruction to grant VanBeek's motion to suppress.

       By the Court.—Reversed and remanded with instructions. 




                                           33
                                                                  No.    2019AP447-CR.rfd


    ¶67     REBECCA     FRANK    DALLET,      J.     (concurring).            I    concur

that Heather VanBeek was unlawfully seized when police retained

her driver's license while repetitively questioning her.1                                 I

disagree,    however,     with   the    conclusion         that    VanBeek        was   not

seized earlier in her encounter with police.                        The totality of

the circumstances reveals that VanBeek was seized when police

took her driver's license back to the squad car for a records

check because, at that point, a reasonable person would not feel

free to leave or to otherwise end the interaction.

                                         I

    ¶68     Sheboygan Police Officer Sung Oetzel responded to an

anonymous call reporting that two people had been sitting in a

parked truck in the same spot for approximately an hour and that

a person wearing a backpack had approached the truck.                              Oetzel

approached the truck with his squad car's spotlight activated

and asked VanBeek, who was sitting in the driver's seat, why and

how long she had been parked there.                VanBeek explained that she

had been there about ten minutes waiting for her passenger and

that they were about to drive home to Cascade.

    ¶69     Oetzel    responded        that    the     explanation          "sound[ed]

legit,"     but   still    asked       VanBeek       and     her        passenger       for

identification "for [his] report."                 The passenger asked if he

could just write down his information, but Oetzel stated that he

needed a photo ID to "compare faces."                      Both VanBeek and her

passenger provided their driver's licenses.                   With both licenses

    1  I join the majority/lead opinion with respect to ¶¶22-35
and ¶¶46-65.


                                         1
                                                                  No.    2019AP447-CR.rfd


in hand, Oetzel stated "I'll be right back, okay," and as he

walked      away,        VanBeek's         passenger     responded,           "alright."

VanBeek's response to Oetzel was unclear.                   Before Oetzel reached

his squad car, he explained to another officer that he had not

observed "anything suspicious."

    ¶70     Oetzel checked VanBeek's record from his squad car and

learned that she had overdosed several months earlier.                              Oetzel

then ordered a drug-sniffing dog to the scene.                          He returned to

VanBeek's       truck,      retaining       her   license    while        repetitively

questioning her and her passenger until the dog arrived.                               Once

on scene, the dog alerted officers to the evidence underlying

VanBeek's conviction and this appeal.

    ¶71     We review the court of appeals' certified question of

"whether    a     consensual       encounter      becomes    an    unconstitutional

seizure under the Fourth Amendment when an officer requests and

takes an individual's drivers license to the officer's squad car

without reasonable suspicion."                While I agree that such conduct

is not a seizure in all circumstances, I conclude that under the

circumstances here, it was.

                                            II

    ¶72     Interactions between citizens and the police fall on a

spectrum.        On   one    end     are    interactions     outside          the   Fourth

Amendment, such as voluntary encounters in public spaces, which

may include the police requesting someone's identification.                            See

Florida v. Bostick, 501 U.S. 429, 437 (1991).                      Further down the

spectrum    and     subject    to    the     Fourth    Amendment        are    Terry    and
traffic stops——short investigative seizures permissible only if

                                             2
                                                                         No.   2019AP447-CR.rfd


the police have reasonable suspicion that a                               person has just

committed,         is    committing,          or   is   about    to    commit    a     crime    or

traffic violation.               Terry v. Ohio, 392 U.S. 1                     (1968) (Terry

stops); State v. Floyd, 2017 WI 78, ¶20, 377 Wis. 2d 394, 898

N.W.2d 560 (traffic stops).                    At the opposite end of the spectrum

from voluntary encounters is a seizure2:                              police conduct that

"deprives the individual of dominion over his or her person."

E.g., Horton v. California, 496 U.S. 128, 133 (1990).                                    Police

conduct          constitutes    a     seizure          when,   considering       all    of     the

circumstances, it would cause a reasonable person to believe

that       she    is    not   "free      to    leave."3         I.N.S.    v.    Delgado,       466

U.S. 210, 215 (1984).

       ¶73        Interactions      on    the      spectrum      are   dynamic       such    that

police conduct can transform an initially voluntary encounter


       The other Fourth Amendment event, a "search,"
       2                                                                                is not
alleged or implicated during this first interaction                                     and is
therefore not discussed in this opinion.

       Courts sometimes state this question differently depending
       3

on the case's particular facts.         State v. Williams, 2002
WI 94, ¶22 n.6, 255 Wis. 2d 1, 646 N.W.2d 834.      Regardless of
how   the   test  is   phrased,   the  "key   question"   is  the
same: "whether    a   reasonable   person   can   'terminate  the
encounter' with police."        Peery v. City of Miami, 977
F.3d 1061, 1071 (11th Cir. 2020) (quoting Florida v. Bostick,
501 U.S. 429, 439 (1991)); see also, e.g., Bostick, 501 U.S.
at 435-36 (asking whether a reasonable person would feel "free
to decline the officers' requests or otherwise terminate the
[police] encounter" because the defendant, a passenger on an
interstate bus, was already not free to leave for reasons
outside the police's presence); Michigan v. Chesternut, 486
U.S. 567, 576 (1988) (asking whether a police car accelerating
to drive alongside a defendant was so intimidating that a
reasonable person would not feel "free to disregard the police
presence and go about his business").


                                                   3
                                                                       No.   2019AP447-CR.rfd


into         a   seizure.          See    United      States      v.     Monsivais,         848

F.3d 353, 358 (5th Cir. 2017) (officer converted a non-Fourth

Amendment roadside assistance or "welfare check" into a Fourth

Amendment seizure by announcing he would pat down the stranded

driver).         If an individual is seized without sufficient Fourth

Amendment         justification,         then    subsequently         obtained       evidence

must         generally     be    suppressed.          See     State     v.    Scull,     2015

WI 22, ¶¶20-21, 361 Wis. 2d 288, 862 N.W.2d 562.

         ¶74     Because        Oetzel    lacked      reasonable         suspicion       that

VanBeek had committed or was about to commit a crime or traffic

violation, any seizure of VanBeek, even a temporary one, would

be unlawful.4            Oetzel's encounter with VanBeek started out as

voluntary,         requiring       no    special      justification          to     initially

approach and question VanBeek in her truck since she was parked

on   a       public    street.       See,    e.g.,     United     States       v.    Kim,   25

F.3d 1426, 1430 n.1 (9th Cir. 1994); 4 Wayne R. LaFave, Search &

Seizure § 9.4(a) (6th ed. 2020).                     Thus the question is whether

Oetzel's         subsequent        actions      toward       VanBeek     escalated      this

initially voluntary interaction to the level of a seizure.

         ¶75     The   interaction       moved      toward    a   seizure     when     Oetzel

asked VanBeek for her photo ID.                      Generally, such a request is


       There is no support in the record for the community
         4

caretaker exception.   Oetzel observed neither VanBeek nor her
passenger in distress and thus lacked "reasonable grounds to
believe there [was] an emergency at hand and an immediate need
for [his] assistance for the protection of life or property."
See State v. Ferguson, 2001 WI App 102, ¶17, 244 Wis. 2d 17, 629
N.W.2d 788 (quoting United States v. Cervantes, 219 F.3d 882,
888 (9th Cir. 2000)).


                                                4
                                                                    No.      2019AP447-CR.rfd


not a Fourth Amendment seizure.                   See Delgado, 466 U.S. at 216.

But Oetzel's conduct indicated that his request was in fact a

command that VanBeek could not refuse.                      See Bostick, 501 U.S.

at 437 (explaining that a seizure occurs when police "ask to

examine the individual's identification" in a way that indicates

"compliance with their requests is required").                               Specifically,

Oetzel         rejected     the    offer     to     write    down           the   requested

information,           stating    instead    that     he   needed       a    photo   ID   to

"compare        faces."      When    an     officer    rejects      a       less-intrusive

alternative, a reasonable person could believe that her only

other option is to comply with the officer's "request."                            Cf. id.

         ¶76    Even so, until Oetzel walked away, VanBeek at least

had an opportunity to ask for her license back so she could

terminate the encounter and go on her way (although whether

anyone would actually feel comfortable doing this is another

question5).        Once Oetzel left the side of VanBeek's car, however,

that opportunity vanished.             No reasonable person would think she

could drive away when an officer walks off with her driver's

license, particularly when doing so would violate state law.

See Wis. Stat. § 343.18(1) (2020-21) (prohibiting the operation

of   a       vehicle    without    immediately      possessing          one's     license);

Floyd, 377 Wis. 2d 394, ¶31 ("If an officer withholds a person's


       For that reason, several courts have held that persons are
         5

seized when an officer questions them while retaining their
license.   See United States v. Lopez, 443 F.3d 1280, 1285-86
(10th   Cir. 2006);   United  States   v.  Chavez-Villarreal,   3
F.3d 124, 128 (5th Cir. 1993); United States v. Jordan, 958
F.2d 1085, 1087-89 (D.C. Cir. 1992).


                                             5
                                                                      No.   2019AP447-CR.rfd


documents, there is good reason to believe the person was not

'free   to    leave'      at    that    time.");      see    also     United    States       v.

Thompson, 712 F.2d 1356, 1359 (11th Cir. 1983) (concluding that

an    officer    "effectively          immobilized"         and   therefore         seized    a

driver by retaining the driver's license because driving away

without the license would violate state law).                         Thus, VanBeek was

unlawfully       seized        because    Oetzel's         conduct      would       cause    a

reasonable person in VanBeek's circumstances to feel as though

she    were   not    free       to   leave     or    to     otherwise       terminate       the

encounter.       See Delaware v. Prouse, 440 U.S. 648, 653-55, 657

(1979) (holding that, absent reasonable suspicion, "detaining

the driver in order to check his driver's license" is a Fourth

Amendment violation).

       ¶77    VanBeek's alleged "consent" to Oetzel confiscating her

license does not change that conclusion for two reasons.                               First,

it    confuses      the    role      consent       plays    in    a   Fourth        Amendment

analysis.       A person's consent informs the reasonableness of a

seizure, not whether an officer's conduct constitutes a seizure

in the first place.            See United States v. Jordan, 958 F.2d 1085,

1088    (D.C.     Cir. 1992)           (explaining         that   whether       a    seizure

occurred depends only on what the "police conduct reasonably

communicated").           I have uncovered no case supporting the novel

proposition that one can consent to a seizure of her person.

Second, even if one could so consent, the record contains no

support for the conclusion that VanBeek unequivocally consented

to Oetzel's taking her license back to his squad car for the
purpose of running a records check.                         See State v. Reed, 2018

                                               6
                                                                   No.   2019AP447-CR.rfd


WI 109, ¶¶8, 57, 384 Wis. 2d 469, 920 N.W.2d 56 (holding that,

in the context of a Fourth Amendment search, consent "must be

unequivocal and specific").

    ¶78     Instead,      the    record       is,    at    best,    ambiguous      as   to

whether VanBeek agreed to Oetzel's taking her license back to

his squad car.          Oetzel did not testify on that point and the

circuit court made no factual findings regarding what VanBeek

said to Oetzel or whether she consented to Oetzel taking her

license    back    to    his    car.         That   leaves    Oetzel's     body-camera

footage.     The video strongly suggests that when Oetzel took

VanBeek's license and told her that he would "be right back," he

was telling VanBeek what he was going to do, not asking for her

permission to do it.             Oetzel neither informed VanBeek of the

specific reason why he was taking her license nor awaited her

response before walking away.                  Moreover, VanBeek's response is

unclear.     Although      VanBeek's          passenger      responded    to    Oetzel's

statement by saying "alright," VanBeek's response is muddled and

lost under her passenger's voice.                    While one might infer that

she did not say "no," such an inference falls short of the

unequivocal, affirmative statement the law requires.                          See United

States v. Carter, 378 F.3d 584, 588 (6th Cir. 2004) ("Even a

spoken    assent    to    search       may    be    too    ambiguous     to    establish

consent     in      certain        circumstances.");               cf.     Reed,        384

Wis. 2d 469, ¶57         (explaining          that        "mere    acquiescence"        is




                                              7
                                                                       No.    2019AP447-CR.rfd


insufficient          to     constitute      consent       (quoted    source     omitted)).6

The record evidence therefore belies any consent justification

(if one were even possible) for her being seized.

       ¶79      VanBeek was thus seized when Oetzel took her license

back       to   his    squad       car.     That      seizure    continued      when      Oetzel

returned        to     VanBeek's          truck    yet     retained    her     license      and

repetitively questioned her until a drug-sniffing dog arrived.

Accordingly,           any    evidence       obtained      as    a   result    of    Oetzel's

unlawful        seizure       of    VanBeek       must   be     suppressed.         For    these

reasons, I concur.

       ¶80      I     am   authorized        to    state      that   Justices     ANN      WALSH

BRADLEY and JILL J. KAROFSKY join this concurrence.




       Even assuming the passenger's "alright" constitutes
       6

consent regarding his license, he has neither actual nor
apparent "common authority" to consent on VanBeek's behalf. Cf.
State v. Wantland, 2014 WI 58, ¶23, 355 Wis. 2d 135, 848
N.W.2d 810; see also United States v. Woodrum, 208 F.3d 8, 12
(1st Cir. 2000) (order denying rehearing en banc) (Lynch, J.,
dissenting) ("[S]imply, and obviously, a person cannot give
third-party consent to the . . . seizure of another person.").


                                                  8
                                                                    No.   2019AP447-CR.akz


      ¶81       ANNETTE KINGSLAND ZIEGLER, C.J.                 (dissenting).        While

I agree with the majority/lead opinion's1 conclusion that VanBeek

was not seized when Officer Oetzel took her driver's license to

his squad car and ran a warrant check, see majority/lead op.,

¶45, I write separately because                    VanBeek was not seized when

Officer        Oetzel   returned     to   VanBeek's        vehicle        and   continued

asking her follow-up questions.                   When looking at the totality of

the circumstances, it is clear that VanBeek was free to ask for

her       driver's      license      back          and    end       the     interaction.

Consequently, her encounter with Officer Oetzel was consensual,

and she was not seized.           Accordingly, I respectfully dissent.

                                   I.     ANALYSIS
      ¶82       For purposes of the Fourth Amendment, there are two

types     of    seizures.     The     first        type   is    a    "physical      force"

seizure.         See United States v. Mendenhall, 446 U.S. 544, 552

(1980).        The second type is a "show of authority" seizure.                          Id.

Under either type of seizure, a seizure occurs "[o]nly when the

officer . . . has        in   some      way       restrained     the      liberty    of    a
citizen."        Id.



      1Justice Roggensack's opinion was joined in part by
Justices Ann Walsh Bradley, Dallet, and Karofsky. Specifically,
those justices joined Justice Roggensack's opinion "with respect
to ¶¶22-35 and ¶¶46-65."   Concurrence, ¶67 n.1.   Thus, for the
sake of clarity, I refer to Justice Roggensack's opinion as the
"majority/lead" opinion throughout this dissent because the
opinion in its entirety is not joined by a majority of the
court. The opinion is a "majority" with respect to ¶¶22-35 and
¶¶46-65.    All other paragraphs represent the rationale of
Justice Roggensack and thus constitute a lead opinion.


                                              1
                                                                      No.    2019AP447-CR.akz


      ¶83     While an officer cannot unreasonably seize a person,

this does not mean that police are prohibited from interacting

with members of the public.                    Police and members of the public

regularly         engage    in     "consensual         encounters,"         which   do    not

implicate the Fourth Amendment.                     See Terry v. Ohio, 392 U.S. 1,

19 n.16 (1968); see also State v. Griffiths, 2000 WI 72, ¶39,

236 Wis. 2d 48, 613 N.W.2d 72.                      As the United States Supreme

Court     has      explained,         an    encounter       between     police      and    an

individual "will not trigger Fourth Amendment scrutiny unless it

loses its consensual nature."                  Florida v. Bostick, 501 U.S. 429,

434 (1991).             Under this framework, we have held that certain

encounters         between       police      and      individuals      are     consensual,

including         the     police      approaching        individuals,         asking      them

questions,         requesting      their       identification,         and     asking      for

consent      to    search.         Griffiths,         236   Wis. 2d 48,       ¶39   (citing

Bostick,        501      U.S.    at        434-35).         These     interactions         are

permissible under the Fourth Amendment "as long as the police do

not convey a message that compliance with their requests is

required."        Bostick, 501 U.S. at 434-35.

      ¶84     Although "consensual encounters" are not subject to

Fourth Amendment scrutiny, an officer cannot temporarily detain

a   person      for     investigative         purposes      without    implicating        the

Fourth Amendment because such a detention is a seizure.                                Terry,

392 U.S. at 30.             Such temporary, investigative detentions are

referred to as Terry stops.                     See, e.g., State v. Blatterman,

2015 WI 46, ¶24, 362 Wis. 2d 138, 864 N.W.2d 26.                              For a Terry
stop to pass Fourth Amendment scrutiny, the officer must have

                                                2
                                                    No.   2019AP447-CR.akz


"reasonable suspicion that a crime has been committed, is being

committed, or is about to be committed."         State v. Young, 2006

WI 98, ¶20, 294 Wis. 2d 1, 717 N.W.2d 729; see also Wis. Stat.

§ 968.24.

    ¶85     To   determine   whether   an   encounter   between   police

officers and an individual was either a consensual encounter or

a seizure, we "must consider all the circumstances surrounding

the encounter to determine whether the police conduct would have

communicated to a reasonable person that the person was not free

to decline the officers' requests or otherwise terminate the

encounter."      Bostick, 501 U.S. at 439.    Phrased differently, we

must determine, under the totality of the circumstances, whether

"a reasonable person would feel free 'to disregard the police

and go about his business.'"      Id. at 434 (quoting California v.

Hodari D., 499 U.S. 621, 628 (1991)).2         "The test is objective

and considers whether an innocent reasonable person, rather than

the specific defendant" would have felt free to terminate the

encounter and go about their business.       County of Grant v. Vogt,

2014 WI 76, ¶30, 356 Wis. 2d 343, 850 N.W.2d 253.            Even if an

innocent reasonable person would have felt free to terminate the

encounter and go about their business, "but the person at issue

nonetheless remain[s] in police presence, perhaps because of a



    2  As part of the totality of the circumstances, as explained
in the majority/lead opinion's answer to the certified question
in this case, "an officer's retention of an individual's
driver's license is a significant but not the dispositive fact."
Majority/lead op., ¶36.


                                   3
                                                                             No.    2019AP447-CR.akz


desire to be cooperative, there is no seizure."                                          Young, 294

Wis. 2d 1, ¶37.

       ¶86     Applying this test to the facts of VanBeek's case, as

capably set forth in the majority/lead opinion, it is clear that

VanBeek was not seized when Officer Oetzel either went back to

his    squad       car    or    when     Officer         Oetzel      returned       to    VanBeek's

vehicle and retained her identification.3

       ¶87     I    agree       with    the    majority/lead            opinion's         statement

"that      [Officer]       Oetzel       taking      VanBeek's         license        back   to    his

squad car did not amount to a seizure."                              Majority/lead op., ¶44.

Such a conclusion is consistent with the longstanding Fourth

Amendment principles that I just explained.                                    The concurrence

suggests that there is "no case supporting the novel proposition

that one can consent to a seizure of her person."                                    Concurrence,

¶77.         However,           an     individual         affirmatively             approving      an

officer's retention of a driver's license indicates that the

encounter has not lost its consensual nature.                                Bostick, 501 U.S.

at    434.         Such    affirmative         approval——commonly              referred      to    as

consent——is         a     strong       indicator         under       the     totality       of    the

circumstances            that    the    encounter         has    retained          its   consensual

nature.        See        Mendenhall,         445       U.S.    at    558.         Thus,    as    the

majority/lead opinion aptly described, "A reasonable person in


       VanBeek concedes that her encounter with Officer Oetzel
       3

was consensual when Officer Oetzel first approached her vehicle
and when she handed Officer Oetzel her license.     The dispute
arises only with regard to whether the encounter remained
consensual after Officer Oetzel returned to his squad car with
VanBeek's identification.


                                                    4
                                                                  No.    2019AP447-CR.akz


VanBeek's position would have understood that [VanBeek's and her

passenger's] 'alright' responses permitted [Officer] Oetzel to

retain her driver's license."            Majority/lead op., ¶45.

       ¶88      Moreover,    even   without       her     license,      VanBeek       could

still "disregard the police and go about [her] business."                               As

she explained to Officer Oetzel when he first approached, she

and her passenger were sitting in the vehicle for some period of

time.       As such, VanBeek's "business"——that she must have felt

free       to   return   to——was      sitting      in     her     vehicle      with     her

passenger.         Officer    Oetzel    returning         to    his   squad     car   with

VanBeek's       driver's    license    in    no    way    impeded       upon   VanBeek's

business of sitting in her vehicle.                     Furthermore, VanBeek never

signaled that she wanted to leave, which would indicate that her

business was leaving the area.                    Her affirmative approval to

Officer         Oetzel   returning      to        his     squad       car      with     her

identification strongly suggests that her business was sitting

in her vehicle, not leaving the area.                     Accordingly, VanBeek was

not seized when Officer Oetzel returned to his squad car with

VanBeek's driver's license.4


       The concurrence wrongly concludes to the contrary,
       4

believing that Officer Oetzel walking away with VanBeek's
driver's   license  automatically  transformed   the  consensual
encounter into a seizure. Concurrence, ¶76. Such a conclusion
effectively asks for a bright-line rule that whenever an officer
walks away with an individual's driver's license, the individual
is automatically seized. As is routinely stated, "[t]he Supreme
Court has eschewed bright-line rules [in Fourth Amendment
inquiries], instead emphasizing the fact-specific nature of the
reasonableness inquiry." State v. Malone, 2004 WI 108, ¶17, 274
Wis. 2d 540, 683 N.W.2d 1 (quoting Ohio v. Robinette, 519
U.S. 33, 39 (1996)); see generally State v. Coffee, 2020 WI 53,
¶¶37-42, 391 Wis. 2d 831, 943 N.W.2d 845 (explaining why bright-
                                                     (continued)
                                5
                                                                    No.    2019AP447-CR.akz


       ¶89    Having      concluded    that       VanBeek     was    not    seized       when

Officer Oetzel returned to his squad car, I now address the

point at which I diverge from the majority/lead opinion——when

Officer Oetzel returned to VanBeek's vehicle.                        The majority/lead

opinion concludes that "VanBeek was seized during the second

round of repetitive questions while Oetzel retained her driver's

license."      Majority/lead op., ¶50.              I disagree because there are

no    facts   in    the    record     that    demonstrate       that      the     otherwise

consensual         encounter      between         Officer     Oetzel        and    VanBeek

transformed into an impermissible seizure.

       ¶90    An officer can ask questions and retain identification

of    an   individual      without     that       encounter    transforming         into    a

seizure.       See Griffiths, 236 Wis. 2d 48, ¶39 (citing Bostick,

501 U.S. at 434-35).             This includes if the officer asks follow-

up questions.        See I.N.S. v. Delgado, 466 U.S. 210, 216 (1984).

As the United States Supreme Court has explained, "[u]nless the

circumstances        of    the    encounter        are   so    intimidating         as     to

demonstrate that a reasonable person would have believed he was

not free to leave if he had not responded, one cannot say that

the    questioning        resulted     in     a    detention        under    the    Fourth




line rules are disfavored).  Instead of a bright-line rule, as
the concurrence essentially suggests, the proper inquiry is
whether, under the totality of the circumstances, a reasonable
person would have felt free to terminate the encounter and go
about their business. See Florida v. Bostick, 501 U.S. 429, 439
(1991).


                                              6
                                                                 No.   2019AP447-CR.akz


Amendment."        Id.5     Only "if the person[] refuses to answer and

the police take additional steps . . . to obtain an answer, then

the Fourth Amendment imposes some minimal level of objective

justification to validate the detention or seizure."                             Id. at

216-17.      Accordingly,          either     the    circumstances      must     be    so

intimidating       that     the    questioning       would    cause    a   reasonable

person to believe that she was not free to leave if she had not

responded, or the police must take additional steps to obtain an

answer     after    a     refusal    to     answer    for     the    interaction       to

transform from a consensual encounter into a Fourth Amendment

seizure.    We have neither in this case.

    ¶91     Here, the only circumstances that the majority/lead

opinion points to are that Officer Oetzel retained VanBeek's

driver's    license        and    continued     to   ask     repetitive       questions.

Majority/lead       op.,     ¶50.         However,    repeated       questioning       is

permissible        under     the    Fourth      Amendment       so     long     as    the

circumstances are not "so intimidating as to demonstrate that a

reasonable person would have believed he was not free to leave

if he had not responded."                 Delgado, 466 U.S. at 216.                  Thus,

Officer Oetzel's retention of the driver's license must have

been "so intimidating" that a reasonable person in VanBeek's

position would not have felt free to terminate the encounter and

go about her business.              But a reasonable person is willing to

    5  The formulation of the reasonable person test evolved to
its current form after I.N.S. v. Delgado, 446 U.S. 210
(1984): Whether an innocent, reasonable person would have felt
free to terminate the encounter and go about their business.
See Bostick, 501 U.S. at 439.


                                            7
                                                               No.   2019AP447-CR.akz


ask for the return of their identification.                    See, e.g., United

States v. Weaver, 282 F.3d 302, 312 (4th Cir. 2002) (holding

that the defendant was free to request his license be returned

to him so that he could end the encounter).                    VanBeek could have

requested that Officer Oetzel return her identification, and she

could have gone about her business.               Id.   However, she chose not

to.    Instead, she "nonetheless remain[ed] in police presence,

perhaps because of a desire to be cooperative."                         Young, 294

Wis. 2d 1,      ¶37.      Accordingly,        Officer   Oetzel's     retention    of

VanBeek's identification was not "so intimidating" that VanBeek

could not have requested the return of her identification and

terminated the encounter.

      ¶92     Moreover, the majority/lead opinion relies heavily on

the   fact    VanBeek    would   not     have   been    able   to    terminate   the

encounter and leave the scene because she needed her license to

lawfully operate her vehicle.             Majority/lead op., ¶45.          However,

this reliance is misplaced.               The test for a seizure is not

whether a person would feel free to leave the scene; rather, the

proper inquiry is whether a person would feel free to terminate

the encounter and go about their business.                      See Bostick, 501

U.S. at 439.          As I explained above, VanBeek's "business" when

Officer      Oetzel    arrived   was    sitting    in   her    vehicle    with   her

passenger.       Although she expressed an interest in leaving the

scene,    this   was     not   her     "business."       Consequently,      Officer

Oetzel's retention of her driver's license in no way impeded her

ability to go about the business of sitting in her vehicle with
her passenger.

                                          8
                                                                    No.    2019AP447-CR.akz


       ¶93     Accordingly,         based         on      the     totality         of      the

circumstances,         VanBeek      was     not     seized       when    Officer        Oetzel

returned to her vehicle, asked follow-up questions, and retained

her identification.           Officer Oetzel's questioning and retention

of VanBeek's identification was not sufficiently intimidating to

render mandatory compliance and transform the encounter into a

seizure.        VanBeek      could    have        asked    for    the     return    of     her

identification, but she never did, "perhaps because of a desire

to   be    cooperative."           Young,    294       Wis. 2d 1,       ¶37.     Moreover,

VanBeek did not need her license to go about her business——

namely, sitting in her vehicle with her passenger.

       ¶94     Because VanBeek was not seized, the circuit court did

not err when it denied VanBeek's motion to suppress.

                                   II.     CONCLUSION

       ¶95     While     I   agree        with     the     majority/lead         opinion's

conclusion that VanBeek was not seized when Officer Oetzel took

her driver's license to his squad car and ran a warrant check,

see majority/lead op., ¶45, I write separately because VanBeek

was not seized when Officer Oetzel returned to VanBeek's vehicle

and continued asking her follow-up questions.                           When looking at

the totality of the circumstances, it is clear that VanBeek was

free      to   ask     for   her     driver's          license    back     and     end     the

interaction.           Consequently, her encounter with Officer Oetzel

was consensual, and she was not seized.

       ¶96     Accordingly, I respectfully dissent.

       ¶97     I am authorized to state that Justices REBECCA GRASSL
BRADLEY and BRIAN K. HAGEDORN join this dissent.

                                             9
    No.   2019AP447-CR.akz




1